           Case 2:19-cr-00898-DLR Document 210 Filed 02/17/21 Page 1 of 6




 1   BASKIN PLC
 2   6263 N. Scottsdale Road, Suite 340
     Scottsdale, Arizona 85250
 3   Telephone No. 602-812-7977
 4   E-mail: alan@baskin.law
             mmilovic@baskin.law
 5   Name and State Bar No.: Alan Baskin #013155
                               Mladen Z. Milovic #035560
 6

 7   Attorneys for Defendant

 8

 9                        IN THE UNITED STATES DISTRICT COURT

10                               FOR THE DISTRICT OF ARIZONA
11
     United States of America,                       Case No. CR-19-00898-PHX-DLR(DMF)
12
                                        Plaintiff,   DEFENDANT DAVID ALLEN
13                                                   HARBOUR’S MEMORANDUM
14   vs.                                             REGARDING HIS PRETRIAL
                                                     RELEASE CONDITIONS
15   David Allen Harbour,
16
                                     Defendant.
17
             Mr. Harbour respectfully requests that the Court implement the following release
18
     conditions:
19
             1.    Mr. Harbour may travel throughout the District of Arizona and to the state of
20
                   California without permission from PTS. Mr. Harbour must obtain permission
21
                   from PTS to travel to any other state other than Arizona and California;
22
             2.    Mr. Harbour will not obtain new financial accounts without prior notification to
23
                   and approval from PTS; and
24
             3.    Mr. Harbour will notify PTS of all financial transactions totaling over $1,000
25
                   that he makes or directs to be made in any month to any person or entity, except
26
                   for transactions that are for attorney’s fees, professional fees, expenses or debts
27

28
                                                Case 2:19-cr-00898-DLR Document 210 Filed 02/17/21 Page 2 of 6




                                      1
                                                         existing prior to the indictment, reoccurring payments, children’s expenses,
                                      2
                                                         family expenses, and preestablished rents and/or mortgage payments.          Mr.
                                      3
                                                         Harbour does not, however, need to obtain PTS’ approval for any expenses or
                                      4
                                                         income.
                                      5
                                          I.      INTRODUCTION.
                                      6
                                                  The Court instructed the parties to confer regarding proposed amended release
                                      7
                                          conditions – not to file memoranda reiterating the same release conditions that keep bringing
                                      8
                                          the parties before the Court. The government’s memorandum [Doc. 203] rehashes arguments
                                      9
                                          about some purported economic danger posed by Mr. Harbour, which are unavailing. Instead,
                                     10
                                          the Court has repeatedly identified the central issue in formulating Mr. Harbour’s release
                                     11
                                          conditions: flight risk.
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250
    Telephone 602-812-7977




                                                  Mr. Harbour is no flight risk. He has not violated any release conditions, has made all
                                     13
          BASKIN PLC




                                          court appearances, has remained in steady contact with his Pretrial Services Officer (“PTS”),
                                     14
                                          has fully cooperated with her requests, and has engaged in good-faith discussions with her
                                     15
                                          about the application and scope of the release conditions. Despite this, Mr. Harbour, PTS,
                                     16
                                          and the government continue to interpret the release conditions differently and all seek clarity
                                     17
                                          from the Court. Mr. Harbour’s proposed amended release conditions do not create a danger
                                     18
                                          of flight risk and align more closely with PTS’ proposed conditions than the government’s
                                     19
                                          seemingly static conditions.
                                     20   II.     BACKGROUND.
                                     21           On May 19, 2020, the Court revised Mr. Harbour’s release conditions to provide that
                                     22   Mr. Harbour is not to make financial transactions totaling over $1,000 in any month to any
                                     23   person or entity without prior approval of Pretrial Services. [Doc. 188 at Ex. 1 at 18:1-4.]
                                     24   The Court also clarified that prior approval of Pretrial Services is not required for
                                     25   preestablished rents, attorney’s fees, and reoccurring payments. [Id. at 18:5-8.] The Court
                                     26   deleted the condition that any transaction over $1,000 to any person or entity in any month
                                     27   that benefits Mr. Harbour also requires Pretrial Services’ approval because the condition
                                     28
                                                                                         2
                                                 Case 2:19-cr-00898-DLR Document 210 Filed 02/17/21 Page 3 of 6




                                      1
                                          proved to be unwieldy. [Id. at 18:12-16.] The Court reiterated that flight risk was its main
                                      2
                                          concern – not economic danger. [Id. at 16:9-10, 20:22-23.]
                                      3
                                                   On December 20, 2020, PTS filed a petition alleging violations of Mr. Harbour’s
                                      4
                                          release conditions, and on January 8, the government filed a petition alleging a supplemental
                                      5
                                          violation. [See Doc. 169 and Doc. 183.] On January 11, Mr. Harbour filed a response to both
                                      6
                                          petitions. [Doc. 188.] On January 13, 2021, the Court directed Mr. Harbour to provide the
                                      7
                                          government and PTS a schedule of recurring expenses, which he provided on January 22.
                                      8
                                          [See Doc. 191, Doc. 203 at Ex. A.]         On February 4, 2021, the government requested
                                      9
                                          additional information from Mr. Harbour, who had provided much of this information in
                                     10
                                          response to the petitions filed by the government and PTS. [See Doc. 188, Doc. 203 at Ex. B.]
                                     11
                                                   Pursuant to the Court’s instruction for counsel to confer regarding proposed amended
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250
    Telephone 602-812-7977




                                          release conditions, Mr. Harbour suggested certain amended conditions that would alleviate
                                     13
          BASKIN PLC




                                          further confusion and misinterpretation by the parties. [Id.] The government responded by
                                     14
                                          filing a separate memorandum arguing that the conditions should essentially remain
                                     15
                                          unchanged and requesting information that Mr. Harbour had already provided. [Doc. 203.]
                                     16
                                          PTS suggested different conditions than the government, again showing the disconnect
                                     17
                                          between its interpretation and the government’s.      [Doc. 203 at Ex. C.]     Mr. Harbour’s
                                     18
                                          proposal is more closely aligned with PTS’ interpretation, which seeks to craft release
                                     19
                                          conditions that alleviate flight risk and ensure his continued appearance at court proceedings.
                                     20   Accordingly, the Court should grant Mr. Harbour’s proposed amended release conditions.
                                     21   III.     DISCUSSION.
                                     22            The government spends the better part of a page discussing certain allegations in Mr.
                                     23   Harbour’s superseding indictment [See Doc. 203 at 3:4-27.], which serve no practical purpose
                                     24   other than to attempt to inflame the Court. Due to the constraints of the Bail Reform Act, the
                                     25   Court’s only concern at this point is whether Mr. Harbour is a flight risk and whether he will
                                     26   continue to make his required court appearances. [Doc. 188 at Ex. 1 at 16:9-12, 20:22-23.]
                                     27

                                     28
                                                                                         3
                                              Case 2:19-cr-00898-DLR Document 210 Filed 02/17/21 Page 4 of 6




                                      1
                                                 Mr. Harbour is not a flight risk and will continue to appear in court as needed. He does
                                      2
                                          not have a passport. His entire immediately family, which includes his wife, two daughters,
                                      3
                                          mother and sister live in Arizona, as do many of his close friends. Mr. Harbour is also
                                      4
                                          employed in Arizona, and his proposed amended release conditions do not increase flight risk.
                                      5
                                          The only reason Mr. Harbour requests the ability to travel to California without PTS approval
                                      6
                                          is because his employment occasionally requires travel on short notice and seeking rapid
                                      7
                                          approval from PTS prior to each instance of traveling to California may adversely impact his
                                      8
                                          employment. Mr. Harbour recognizes that he should still seek permission from PTS to travel
                                      9
                                          to any other state other than Arizona and California.
                                     10
                                                 The government requests that the Court impose a condition of release that requires Mr.
                                     11
                                          Harbour to advise PTS of, and seek approval for, any transaction exceeding $1,000 that is not
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250
    Telephone 602-812-7977




                                          a bona fide recurring expense. [Doc. 203 at 4:4-12.] This is the same condition that has led
                                     13
          BASKIN PLC




                                          the parties to appear before the Court again based on different interpretations of the release
                                     14
                                          condition and what may qualify as a “recurring expense.” The government further argues that
                                     15
                                          sporadic monetary gifts, loans, variable income, rental revenue, investment dividends,
                                     16
                                          professional services unrelated to his criminal defense, among other non-recurring
                                     17
                                          transactions, are not fixed recurring expenses. [Doc. 203 at 4:6-8.] These categories are
                                     18
                                          inherently ambiguous as well. If the Court accepts the government’s proposed conditions, the
                                     19
                                          parties will inevitably be back before the Court arguing what is considered a “sporadic”
                                     20   monetary gift, whether a transaction qualifies as a loan, what is considered “variable” income,
                                     21   and what is the nature of certain professional services and recurring expenses.
                                     22          The government also requests that the Court order Mr. Harbour to clarify with
                                     23   specificity which expenses and transactions are recurring. [Doc. 203 at 4:8-10.] Mr. Harbour
                                     24   provided sufficient specificity for recurring expenses, income, and other transactions. [See
                                     25   Doc. 188 and Doc. 203 at Ex. B.]          Providing the minutia of expenses, income, and
                                     26   transactions is overly burdensome and unreasonable, and PTS does not seek further detail.
                                     27   The government’s request thus amounts to little more than an attempt to improperly obtain
                                     28
                                                                                         4
                                                Case 2:19-cr-00898-DLR Document 210 Filed 02/17/21 Page 5 of 6




                                      1
                                          discovery about Mr. Harbour’s life, employment, family, and friends, which is directly at
                                      2
                                          odds with the intent behind imposing release conditions and the Bail Reform Act. See United
                                      3
                                          States v. Wittig, 2004 U.S. Dist. LEXIS 2137, at *17 (D. Kan. Jan. 28, 2004) (noting that the
                                      4
                                          Bail Reform Act was never meant to be a discovery device and that, in a case where charges
                                      5
                                          include criminal forfeiture, the government must instead rely on its investigative means and
                                      6
                                          the rights to discovery granted under the Federal Rules of Criminal Procedure to locate and
                                      7
                                          trace property related to or acquired through alleged criminal conduct).
                                      8
                                                  PTS recommended only that the Court order Mr. Harbour to report all transactions
                                      9
                                          totaling over $1,000 to PTS, except for expenses that are preexisting and reoccurring. [Doc.
                                     10
                                          203 at Ex. C.]     Importantly, PTS used the word “report” instead of the phrase “obtain
                                     11
                                          approval for.” Mr. Harbour’s proposed amended release conditions comport more closely
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250
    Telephone 602-812-7977




                                          with PTS’ reasonable position.
                                     13
          BASKIN PLC




                                                  Mr. Harbour’s amended release conditions do not increase his flight risk or adversely
                                     14
                                          affect the likelihood that he will continue to appear at future court appearances. He has been
                                     15
                                          a model member of the community since his release from custody and continues to maintain
                                     16
                                          gainful employment. The proposed conditions also minimize the ambiguity that would be
                                     17
                                          inherent in the government’s proposed conditions.
                                     18
                                          IV.     CONCLUSION.
                                     19
                                                  For the foregoing reasons, Mr. Harbour respectfully requests that the Court implement
                                     20   Mr. Harbour’s proposed amended release conditions, which address the Court’s concerns and
                                     21   align with the conditions sought by PTS.
                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                         5
                                              Case 2:19-cr-00898-DLR Document 210 Filed 02/17/21 Page 6 of 6




                                      1
                                                RESPECTFULLY SUBMITTED this 17th day of February, 2021.
                                      2

                                      3
                                                                                 BASKIN PLC
                                      4

                                      5
                                                                                 /s/ Alan S. Baskin
                                      6                                          Alan Baskin
                                                                                 Mladen Z. Milovic
                                      7                                          6263 N. Scottsdale Road, Suite 340
                                      8                                          Scottsdale, Arizona 85250
                                                                                 Attorney for Defendant
                                      9

                                     10

                                     11                                CERTIFICATE OF SERVICE
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250
    Telephone 602-812-7977




                                               I hereby certify that on February 17, 2021, I electronically transmitted the attached
                                     13   document to the Clerk’s Office using the CM/ECF system for filing to:
          BASKIN PLC




                                     14

                                     15   Kevin M. Rapp
                                          Coleen Schoch
                                     16   U.S. Attorney’s Office
                                          40 N. Central Ave., Suite 1800
                                     17   Phoenix, AZ 85004
                                     18   Attorneys for Plaintiff

                                     19

                                     20
                                          /s/ Cristina McDonald

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                      6
